                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

            Plaintiff,

      v.                                                Case No. 15-cr-108-pp

RODNEY ROWSEY,

            Defendant
______________________________________________________________________________

     ORDER DENYING LETTER MOTION FOR RETURN OF PROPERTY
  WITHOUT PREJUDICE (DKT. NO. 565) AND GIVING THE DEFENDANT A
              DEADLINE FOR SEEKING ALTERNATIVE RELIEF
______________________________________________________________________________

      The court has received a letter from the defendant, asking the court to

release the iPhone that was seized from him when he was arrested three years

ago, in April 2016. Dkt. No. 565. He indicates that because he has not paid the

bill in so long, the company providing his service is charging him $500 for the

phone plus $250 in unpaid service charges. He asks the court to allow his

grandmother to pick it up. Finally, he says that his release date is coming up in

a few months, and he’d like to resolve this issue soon, so that he can “come out

clean” both regarding his sobriety and regarding his financial situation. Id.

      The court asked the government to respond to the defendant’s request.

Dkt. No. 566. The government responds that the court should deny the

request, because the government no longer has the phone. Dkt. No. 575. The

government says that law enforcement logged the phone into inventory on April

20, 2016, with inventory number 16013469. Id. at 3. It appears that a few

                                        1
months later, on July 22, 2016, a Milwaukee Police Department task force

officer checked the phone out of inventory and turned it over to an FBI agent.

Id. The prosecutor indicates in his response that the FBI has looked all over the

place but can’t find the phone. Id.

        The court’s authority to order the return of the phone comes from Fed. R.

Crim. P. 41(g). That rule allows someone whose property has been taken to

make a motion asking the court to order the property returned. The rule allows

a court “to order the government to return property of the defendant that is in

its possession if it has no reason to continue holding the property.” United

States v. Norwood, 602 F.3d 830, 832 (7th Cir. 2010). Unfortunately, if the

government doesn’t have the property (or can’t find it), “the fact that the

government doesn’t have it is ordinarily a conclusive ground for denial of the

motion.” Okoro v. Callaghan, 324 F.3d 488, 491 (7th Cir. 2003) (citations

omitted). The court can’t order the government to return property it doesn’t

have.

        So what are the defendant’s options? He could ask this court to hold an

evidentiary hearing on his motion, and require the government (the FBI, in

particular) to come in and present evidence to the court about what it has done

to try to find the phone. If the FBI and the government were able to satisfy the

court and the defendant that they’d done all they could to find the phone, and

that it was just lost, that might give the defendant some assurance that the

phone really is lost. It wouldn’t, however, get the phone back for the defendant,




                                        2
or solve his financial problem. If the phone really is lost, what would help the

defendant is damages—money—for the lost phone.

      In a criminal case, a court cannot award damages. That is what civil

lawsuits are for. A civil lawsuit is where one citizen or organization sues

another citizen or organization, usually for money. There are laws that allow a

person to sue the United States or its agencies for money damages. See, e.g.,

United States v. Hall, 269 F.3d 940, 943 (8th Cir. 2001) (listing some of those

statutes). The Seventh Circuit Court of Appeals has told district courts that if

they learn that the government can’t return the property to someone who asks

for it in a Rule 41(g) motion, the court should “grant [that person] an

opportunity to assert an alternative claim for money damages.” Norwood, 602

F.3d at 836-37 (quoting Hall, 269 F.3d at 943).

      The Seventh Circuit has said that if the person whose property the

government lost asks for damages—money—a district court may convert that

request in the criminal case into a civil lawsuit (a “complaint”). Id. at 837. The

defendant could, if he wanted to, ask this court, in this criminal case, to order

the government to pay him damages for the lost phone, and the court could

convert that request into a civil lawsuit. Id. The defendant should be aware,

however, that if the court were to convert a request for damages in the criminal

case into a civil lawsuit, the defendant would be responsible for paying the

filing fee for that lawsuit. It costs $400 to file a civil lawsuit, unless the person

filing the lawsuit is a prisoner who can convince the judge to allow him to

proceed without pre-paying the filing fee. Even then, the cost to prisoners for

                                          3
filing civil lawsuits is $350. If the prisoner complies with the requirements of

28 U.S.C. §1915 (the Prison Litigation Reform Act), he might not be required to

pay that $350 all at once. But he would have to provide the court with his

prison trust account statement for the six months prior to the date he filed his

motion, and pay an initial partial filing fee, and then the prison would take the

rest of the $350 out of his account over time. And once he was released from

custody, the prisoner might be required to pay the full balance of the filing fee

at once. The government points out in its response that the cost of filing a civil

lawsuit might be more than the phone is worth (although the defendant says

that the phone company is asking him for $750 between the phone and the

overdue phone bills). On top of that, civil lawsuits take a long time to work

their way through the courts. Even if the defendant asks the court to order

damages, and the court converts that request into a civil lawsuit, and the

defendant pays the filing fee, and the defendant wins his lawsuit, he likely

wouldn’t get the money in time to pay the bills facing him upon his release.

      The government also suggests that the defendant might consider making

an administrative claim directly against the Milwaukee FBI. The government

explains in its response how such claims work. The court is enclosing a copy of

the government’s response with this order, just in case the defendant didn’t get

it.

      The government can’t give the defendant legal advice, nor can this court.

All this court can do is tell the defendant that (a) it can’t order the government

to give back the phone, because the government doesn’t have it, but (b) the

                                         4
defendant has the option of either (1) asking this court to award him damages

(the court would convert that request into a civil lawsuit, and then require the

defendant to pay the filing fee for that lawsuit), (2) skipping that step and just

filing a civil lawsuit (which still would require him to pay the filing fee), or (3)

filing an administrative claim against the FBI.

      The court is going to deny the defendant’s Rule 41(g) motion for return of

property without prejudice. If the defendant wants to ask the court to hold an

evidentiary hearing, or if he wants to ask for damages and have the court

convert that request into a civil complaint, he must let the court know by the

end of the day on Friday, May 10, 2019. If the court does not hear from the

defendant by the end of the day on Friday, May 10, 2019, it will assume that

he has decided to file an administrative claim against the FBI, or follow some

other course (including, perhaps, explaining the situation directly to the phone

company and asking whether he can work out a deal).

      On a final note, the court notes that it sounds like the defendant is trying

really hard to put himself in the best position possible for coming out of

custody sober and organized and ready to resume his life in the community.

The court applauds the defendant for those efforts.

      The court CONSTRUES the defendant’s motion as a motion for the

return of property under Fed. R. Crim. P. 41(g). Dkt. No. 565. The court

DENIES that motion without prejudice.

      The court ORDERS that if the defendant wants to request an evidentiary

hearing, or wants to ask for money damages, he must file his request in time

                                           5
for the court to receive it by the end of the day on Friday, May 10, 2019. If the

court does not hear from the defendant by the end of the day on that day, the

court will consider the matter closed.

      Dated in Milwaukee, Wisconsin this 22nd day of April 2019.

                                     BY THE COURT:


                                     ____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                         6
